DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9, filed September 2nd, 2021, with respect to 112(a) and 112(d) rejections have been fully considered and are persuasive.  The 112(a) and 112(d) rejections have been withdrawn. 
Applicant’s arguments, see Pages 9-11, filed September 2nd, 2021, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Unuma et al. (US 20160217398; hereinafter Unuma), as necessitated by an amendment.
Claim Interpretation
Throughout the claims “design data” is interpreted as being software of a component that can store and/or recognize a working range (Para 0140), which can include the design data being software for determining if a dumper truck is within a threshold distance.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Such claim limitation(s) is/are: "end position setting component..." in claims 1 and 7, "a revolution position sensor..." in claim 1, "a revolution setting component..." in claim 4 and 5, and "a start position setting component..." in claim 6.
Support of the "end position setting component..." is found in Para 0053, 0068, and Fig 3, where it is stated that the end position setting component is a part of an automatic revolution control device 200, where it is an algorithm that can set the position of the object as the end position of an automatic rotation and it transmits this information to a controller. Support of the "a revolution position sensor..." can be found in Para 0053, 0075, and Fig 3, where it is stated that the revolution position sensor is a part of an automatic revolution control device 200, where it is an algorithm that can receive a signal from a controller, sense information about the revolution position of the revolving unit during specific intervals, and transmits the revolution position information to the controller. Support for the "a revolution setting component..." can be found in Para 0053, 0072, and Fig 3, where it is stated that the revolution setting component is a part of an automatic revolution control device 200, where it is an algorithm that can 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaka et al. (JP 2016/089559; already of record from IDS; hereinafter Ozaka) in view of Yudate et al. (WO-2014162745; recited page and paragraph numbers are from English translation of April 5th.
In regards to claim 1, Ozaka teaches of a work vehicle (Abstract) comprising: 
a traveling unit (Para 0022, Part 2A Fig 3);
a revolving unit disposed on an upper side of the traveling unit (Fig 1 Part 3, 5, Para 0011); 
a work implement disposed on the revolving unit (Fig 1, Part 4 Para 0011); 
a swing motor arranged to revolve the revolving unit (Fig 1 Part 3A, Para 0011); 
a receiver configured to receive object position information related to a position of an object serving as a target of a revolution of the revolving unit, the receiver receiving the object position information directly or indirectly from the object, the object being a dumper truck (Para 0031, i.e., where GPS recognition device would include a receiver; Fig 4, Part 102);
an end position setting component configured to set an end position of a revolution of the revolving unit based on the object position information (Para 0040, i.e., target orbit calculated based on environment recognition device; 0052, i.e., where the target position is the dump truck);
a revolution position sensor configured to sense a revolution position of the revolving unit during a revolution (Para 0043, i.e., pressure sensors on each of the hydraulic actuators);
a drive controller configured to control the revolving unit drive device based on the revolution position to revolve the revolving unit from a start position of a revolution to the end position (Para 0040, i.e., target orbit, which would include a start and end position);

However, Ozaka does not teach a revolution setting component configured to set a speed and an acceleration at which the revolving unit revolves during revolution, 
the object position information including information related to a tilt state of a vessel of the dumper truck.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the work vehicle with a revolving unit, as taught by Ozaka, to include a revolution setting component configured to set a speed and an acceleration at which the revolving unit revolves during revolution, as taught by Yudate, in order to allow the controller to set the rotation speed and acceleration according to a sufficient output torque of the electric motor and hydraulic motor (Yudate Page 7 Para 1).

However, Ozaka in view of Yudate does not teach the object position information including information related to a tilt state of a vessel of the dumper truck.

Unuma, in the same field of endeavor, teaches of the object position information including information related to a tilt state of a vessel of the dumper truck (Para 0042-0043; “hoist-related data”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the work vehicle that receives object position information, as taught by Ozaka in view of Yudate, to include receiving information related to a tilt state of a vessel of the dumper truck, as taught by Unuma, in order to allow data to be observed of a part where the behavior can be diagnosed, and the recognition of accuracy can be improved by collecting this data (Para 0021-0024).
In regards to claim 2, Ozaka in view of Yudate further in view of Unuma teaches of the work vehicle according to claim 1, wherein
the end position is a position aligned with the object (Ozaka Para 0031, Part 101, Fig 4).
In regards to claim 7, Ozaka in view of Yudate further in view of Unuma teaches of a work management system (Ozaka Abstract) for a work vehicle including a traveling unit (Ozaka Para 0022, Part 2A Fig 3), a revolving unit disposed on an upper side of the traveling unit (Ozaka Fig 1 Part 3, 5, Para 0011), and a work implement disposed on the revolving unit (Ozaka Fig 1, Part 4, Para 0011), the work management system comprising:
an end position setting component configured to set an end position of a revolution of the revolving unit based on object position information related to a position of an object serving as a target of the revolution of the revolving unit, received from the object, the object being a dumper truck (Ozaka Para 0040, i.e., target orbit calculated based on environment recognition device; 0052, Fig 4, Part 102);
a revolution setting component configured to set a speed and an acceleration at which the revolving unit revolves during the revolution (Yudate Page 6 Para 1 and 2, Page 7 Para 1, Page 10 Para 4; "target rotation speed", "target acceleration torque"); and
a transmitter configured to transmit to the work vehicle an instruction to revolve the revolving unit from a start position of the revolution to the end position (Ozaka Para 0021, 0029, 0040, i.e., target orbit, which would include a start and end position),
the work management system receiving revolution position information from the work vehicle and creating the instruction based on the revolution position information and the end position, the revolution position information indicating a revolution-direction position of the revolving unit during the revolution (Ozaka Para 0040, 0052, 0043)
and the object position information including information related to a tilt state of a vessel of the dumper truck (Unuma Para 0042-0043; “hoist-related data”).
The motivation of combining Ozaka with Yudate and Unuma is the same as that recited in claim.
In regards to claim 8
In regards to claim 9, Ozaka in view of Yudate further in view of Unuma teaches of the work vehicle according to claim 1, wherein the tilt state indicates whether the vessel is horizontal or tilted (Unuma Para 0040, Fig 2 and 3).
The motivation of combining Ozaka with Yudate and Unuma is the same as that recited in claim.
In regards to claim 10, Ozaka in view of Yudate further in view of Unuma teaches of the work vehicle according to claim 9, wherein the drive controller does not control the swing motor to revolve the revolving unit to the end position when the tilt state indicates that the vessel is tilted (Unuma Para 0040; Ozaka Para 0119, 0031, Fig 4 Part 102; where the loading state of the dumper truck could include the tilt state).
The motivation of combining Ozaka with Yudate and Unuma is the same as that recited in claim.
In regards to claim 11, Ozaka in view of Yudate further in view of Unuma teaches of the work vehicle according to claim 1, wherein 
the receiver receives the object position information from a work management system, the work management system including a work range recognition component that recognizes a working range of the work vehicle and an entry detector that detects an entry of the object into the working area based on the object position information (Ozaka Para 0044, 0050, 0052), and 
the end position setting component is configured to set the end position based on the object position information when the work management system detects the entry of the object into the working range (Ozaka Para 0044, 0050, 0052).
In regards to claim 12, Ozaka in view of Yudate further in view of Unuma teaches of the work vehicle according to claim 11, further comprising: 
an orientation sensor configured to sense an orientation of the work implement (Ozaka Para 0014); and 

the drive controller being configured to transmit the orientation of the work implement, the position information regarding the revolving unit, and the azimuth information of the revolving unit to the work management system (Ozaka Para 0031, 0017; “environment recognition device”) , 
the work range recognition component recognizing the working range based on design data stored in the work management system, the orientation of the work implement, the position information regarding the revolving unit, and the azimuth information of the revolving unit (Ozaka Para 0044, 0050, 0052, 0083-0085; “dump-truck attainment judgement part”, “predetermined distance”).
In regards to claim 13, Ozaka in view of Yudate further in view of Unuma teaches of the work vehicle according to claim 1, further comprising: 
a work range recognition component that recognizes a working range of the work vehicle (Ozaka Para 0044, 0050-0052, 0083-0085; “predetermined distance”); and 
an entry detector that detects an entry of the object into the working area based on the object position information (Ozaka Para 0044, 0031), 
the receiver being configured to receive the object position information directly from the object (Ozaka Para 0031, 0044), and 
the end position setting component setting the end position based on the object position information when the entry detector detects the entry of the object into the working range (Ozaka Para 0044, 0050-0052, 0083-0085).
In regards to claim 14, Ozaka in view of Yudate further in view of Unuma teaches of the work vehicle according to claim 13, further comprising: 

a position sensor configured to detect position information regarding the revolving unit and azimuth information regarding the revolving unit (Ozaka Para 0012, 0031, 0038); and 
a design data storage (Ozaka Para 0044, 0050-0052, 0083-0085; “dump-truck attainment judgement part”, “predetermined distance”), 
the work range recognition component recognizing the working range based on design data stored in the design data storage, the orientation of the work implement, the position information regarding the revolving unit, and the azimuth information of the revolving unit (Ozaka Para 0044, 0050-0052, 0083-0085).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaka in view of Yudate further in view of Unuma, as applied to claim 1 above, and further in view of Mori (JP 63-075223; already of record from IDS; citations are from annotated English translation of April 5th, 2021).
In regards to claim 5, Ozaka in view of Yudate further in view of Unuma teach of the work vehicle according to claim 1, further comprising:
…
the revolution setting component setting the speed and the acceleration based on [vehicle parameters] (Yudate Page 6 Para 1 and 2, Page 7 Para 1, Page 10 Para 4; "target rotation speed", "target acceleration torque").
The motivation of combining Ozaka with Yudate and Unuma is the same as that recited in claim 1.
However, Ozaka in view of Yudate further in view of Unuma does not teach an orientation sensor configured to sense an orientation of the work implement; and
a load sensor configured to sense a load weight or fill ratio of a bucket of the work implement,

Mori, in the same field of endeavor, teaches an orientation sensor configured to sense an orientation of the work implement (Page 4 lines 24-28); and
a load sensor configured to sense a load weight or fill ratio of a bucket of the work implement (Page 4 lines 29-33),
the revolution setting component setting the speed and the acceleration based on the orientation and the load weight (Page 4 last paragraph - Page 5 first paragraph, Page 3 "Problem(s) to be Solved by the Invention" section).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the work vehicle with the revolution setting component, as taught by Ozaka in view of Yudate further in view of Unuma, to include setting the speed in a revolution according to the orientation and load weight, as taught by Mori, in order to avoid the implement from overshooting and stopping in the wrong position (Mori Page 3 "Problem(s) to be solved by the invention" section).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaka in view of Yudate further in view of Unuma, further in view of Mori, as applied in claim 5 above, and thus further in view of Tsutsumi (JP 59-031323; already of record from IDS; citations are from annotated English translation of December 28th, 2020).
In regards to claim 6, Ozaka in view of Yudate further in view of Unuma further in view of Mori teaches of the work vehicle according to claim 1, further comprising:
a load sensor configured to sense a load weight or fill ratio of a bucket of the work implement (Mori Page 4 lines 29-33);
....

Ozaka in view of Yudate further in view of Unuma further in view of Mori does not teach a start position setting component configured to set a position of the revolving unit when the load weight or the fill ratio has reached a specific value, as the start position.
Tsutsumi, in the same field of endeavor, teaches of a start position setting component configured to set a position of the revolving unit when the load weight or the fill ratio has reached a specific value, as the start position (Page 3 Para 0004-0006 of "Detailed description" section; detects the pressure or load of the bucket of the excavator and memorizes the position when a threshold is met and returns to this position after completing a movement).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the work vehicle that completes computed orbits and comprises a load sensor as taught by Ozaka in view of Yudate further in view of Unuma further in view of Mori, to include a component configured to set a start position of revolution when a load weight is reached, as taught by Tsutsumi, in order to allow for the excavation work vehicle to automatically be returned to the starting position, which would save time (Tsutsumi Page 3, Para 0002 of "Detailed description" section).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        /Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        9/20/2021